Citation Nr: 1538898	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-06 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for coronary artery disease, evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for left lower extremity peripheral neuropathy, evaluated as 0 percent disabling from March 25, 2009, and 20 percent disabling from September 22, 2011.

3.  Entitlement to an increased evaluation for right lower extremity peripheral neuropathy, evaluated as 0 percent disabling from March 25, 2009, and 20 percent disabling from September 22, 2011.

4.  Entitlement to an increased evaluation for type II diabetes mellitus, evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Subsequent to the March 2015 supplemental statement of the case (SSOC), the AOJ received additional VA treatment records in May 2015.  The new VA treatment records reflect treatment for the service-connected coronary artery disease, diabetes, and peripheral neuropathy.  The Board finds that it would be prejudicial to the Veteran if it were to review this evidence in the first instance without allowing him the opportunity to respond to any conclusions based on review of this new evidence. 38 C.F.R. § 19.37(b) (when evidence is received after the transfer of a case to the Board, the Board will determine what action is required with respect to the additional evidence).  Moreover, as the outcome of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims for increased ratings for coronary artery disease, peripheral neuropathy of the right and left lower extremities, type II diabetes mellitus, and TDIU, considering all evidence associated with the electronic record since the March 2015 SSOC, to include VA treatment records associated with the Veteran's VBMS claims folder in May 2015, and provide the Veteran the requisite period of time to respond.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

